Exhibit 10.5(b)

June 1, 2014

Rabar Market Research, Inc.

10 Bank Street, Suite 830

White Plains, New York 10606-1933

Attn: Mr. Paul Rabar

 

  Re: Management Agreement Renewals

Dear Mr. Rabar

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2015 and
all other provisions of the Management Agreements will remain unchanged.

 

  •   Rabar Master Fund L.P.

 

  •   Westport Futures Fund L.P.

 

  •   Tidewater Futures Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mrs. Alice Lonero at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1304.

 

Very truly yours, CERES MANAGED FUTURES LLC By:

/s/ Alice Lonero

Alice Lonero Chief Financial Officer RABAR MARKET RESEARCH, INC. By:

/s/ Paul Rabar

Print Name:

Paul Rabar

AL/sr